Opinion issued December 1, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00777-CV
———————————
Brian
Gabbert,
Appellant
V.
Gustavo
Torres, Appellee

 

 
On Appeal from the 268th District Court
Harris County, Texas

Trial Court Case No. 08DCV164318
 

 
MEMORANDUM OPINION
The Court today considered the parties’
joint motion to vacate and remand, in which they request that this Court set
aside the trial court’s judgment without regard to the merits and remand the
case to the trial court for (1) entry of an agreed final take-nothing judgment
in accordance with the parties’ settlement agreement and (2) release of the
cash surety deposit in the trial court’s registry to Allison H. Gabbert to be
held in trust in accordance with the parties’ agreement. We grant the parties’
motion. 
We set aside the trial court’s judgment without regard to
the merits and remand the case to
the trial court for the rendition of judgment and release of the cash surety
deposit in accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).
Per Curiam
 
Panel
consists of Justices Jennings, Sharp, and Brown.